Case 2:19-cv-02626-JTF-atc Document 51 Filed 10/26/20 Page 1 of 1                        PageID 165




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TENNESSEE
                                   WESTERN DIVISION


MARTAVIOUS BANKS,                                       )
                                                        )
     Plaintiff,                                         )
                                                        )
v.                                                      )        Case No. 2:19-cv-02626-JTF
                                                        )
CITY OF MEMPHIS, JAMARCUS JEAMES,                       )
CHRISTOPHER NOWELL,                                     )
MICHAEL WILLIAMS, individually                          )
and in their Official capacity as City of               )
Memphis police officers,                                )
                                                        )
     Defendants.                                        )


                           THIRD AMENDED MEDIATION ORDER


         Before the Court is the parties’ Joint Motion for Relief from the Second Amended Mediation

Order; the Motion was filed on October 23, 2020. (ECF No. 50.) The parties request that the

mediation deadline in this case be extended approximately one month until December 8, 2020. (Id.)

For good cause shown, the Motion is GRANTED.

         The Parties are to have representatives with full settlement authority present at the mediation.

The Parties must file a report with the Court stating (1) the name of their mediator; (2) the date on

which the mediation took place, and (3) the results of the mediation. The Parties’ mediation report

is due on or before December 8, 2020.

         IT IS SO ORDERED this 26th day of October 2020.

                                                        s/ John T. Fowlkes, Jr.
                                                        JOHN T. FOWLKES, JR.
                                                        UNITED STATES DISTRICT JUDGE
